Citation Nr: 9906998	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-01 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1943.  

This appeal arises from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied entitlement to an increased 
rating for bilateral pes planus.  


REMAND

The veteran is seeking an increased rating for bilateral pes 
planus, in excess of 30 percent.  The Schedule for Rating 
Disabilities provides a 50 percent rating for pronounced 
bilateral pes planus.  38 C.F.R. § 4.71a, Diagnostic Code 
5276 (1998).  The August 1997 VA examination of the veteran's 
feet does not include any comments on the specific criteria 
required for the next higher evaluation to 50 percent.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the duty to 
assist includes the duty to obtain thorough and 
contemporaneous VA examinations and the duty to obtain 
pertinent medical records.  Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990)

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate date of 
treatment for all VA and non-VA health 
care providers who have treated him in 
recent years for his service-connected 
bilateral pes planus.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, in response to this request, 
which have not been previously secured.  

2  The RO should arrange for the veteran 
to be afforded a VA podiatry examination 
to determine the extent and degree of 
severity of the his service-connected 
bilateral pes planus. The examiner must 
be given a copy of this remand and the 
claims file prior to the examination.  
The examiner is requested to specifically 
comment on whether or not there is marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, or marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation.  The 
examiner should comment on whether or not 
the veteran's symptoms are improved by 
orthopedic shoes or appliances.  A 
complete rationale for any opinions 
expressed must be provided.  The examiner 
should also offer an opinion as to 
whether or not there is adequate 
pathology present to support the 
veteran's subjective complaints of pain.  
The examiner is also requested to comment 
upon whether or not there are any other 
medical or other problems that have an 
impact on the functional capacity 
affected by the service-connected 
bilateral pes planus, and if such overlap 
exists, the degree to which the 
nonservice connected problem creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected bilateral pes 
planus.  If the functional impairment 
created by the nonservice connected 
problem can not be dissociated, the 
examiners should so indicate.  

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefit sought remains denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 4 -


